DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2012/0057824 to Katoh in view of U.S. Patent Application Publication 2017/0343740 to Nguyen.
In regards to claim 1, Katoh teaches an optical connector (Figure 9; 1) comprising a housing (2) having a longitudinal axis, a height, and a connector width, the housing comprising first and second side walls spaced apart along the connector width and first and second end walls spaced apart along the height, the housing having a terminal longitudinal end and an opposite longitudinal end spaced apart along the longitudinal axis, the terminal longitudinal end being configured to be inserted into an optical receptacle to make an optical connection, an optical ferrule (12) received in the housing between the first and second end walls and the first and 
In regards to claim 2, Katoh teaches the second external alignment key is spaced apart longitudinally from the terminal longitudinal end toward the opposite longitudinal end.
	In regards to claim 3, Katoh teaches the housing includes a connection component (Figure 2; not labelled, siderails of element 1 to slide into element 7 with clips) for connecting the optical connector to an adapter, the connection component being located closer to the terminal longitudinal end of the housing than the first alignment key.
	In regards to claim 4, Katoh teaches the connection component comprises a receptacle hook recess (claim 3’s reference to unlabeled siderails).
	In regards to claim 5, Katoh teaches the first alignment key has a first width and the second alignment key has a second width greater than said first width.
	In regards to claim 6, Katoh teaches the height of the housing is greater than the width. (See Figure 9)

In regards to claim 8, Katoh teaches a fiber optic connector (Figure 9; 1) comprising an  ferrule, an outer housing (2) having a height and a width configured to receive the optical ferrule, the optical ferrule being arranged along the height of the outer housing and protrude from the outer housing, a first external key (51) on a first side of the outer housing, a second external key (52) on a second side opposing the first side of the outer housing and wherein the width of the first key differs from the width of the second key, the difference in width determining the polarity of the fiber optic connection prior to inserting into an adapter port (7) [0077].  But Katoh fails to expressly teach at least two optical ferrules in the housing.  However, Nguyen also teaches an optical connector to be inserted into an adapter.  Nguyen further teaches two LC ferrules (112) in a connector (110) for the purpose of increasing the level of functionality to engage in optical communication with other devices.  Since Katoh and Nguyen both teach standard types of optical connectors, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided the ferrule arrangement of Nguyen in the standard connector of Katoh in order to provide two optical ferrules in the connector.
	In regards to claim 9, Katoh teaches the height of the outer housing is greater than the width.
	In regards to claim 10, Katoh teaches the first and second external keys are each spaced apart longitudinally from a terminal longitudinal end of the outer housing toward an opposite longitudinal end of the outer housing.
	In regards to claim 11, Katoh teaches the outer housing includes a connection component (Figure 2; not labelled, siderails of element 1 to slide into element 7 with clips) for connecting 
	In regards to claim 12, Katoh teaches the connection component comprises a receptacle hook recess (claim 11’s reference to unlabeled siderails).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Cited References C, D and E discuss optical connectors having ferrules and being inserted into adapters.
The documents submitted by applicant in the Information Disclosure Statements have been considered and made of record.  Note attached copy of forms PTO-1449.  
Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352. The examiner can normally be reached M-F 8:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINA M WONG/Primary Examiner, Art Unit 2874